     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 1 of 11 Page ID #:112



1     Chris J. Zhen
      Zhen Law Firm
2
      5670 Wilshire Blvd, Suite 1800
3     Los Angeles, CA 90036
      Ph: (213) 935-0715
4     Email: chris.zhen@zhenlawfirm.com
5
      Hogan Ganschow
6     Zhen Law Firm
      5670 Wilshire Blvd, Suite 1800
7     Los Angeles, CA 90036
      Ph: (805) 664-1222
8
      Email: hogan.ganschow@zhenlawfirm.com
9
      Attorneys for Plaintiff Wesley Humpston
10

11

12                               IN THE UNITED STATES DISTRICT COURT

13                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14

15
      WESLEY HUMPSTON,                             Case No.: 2:20-cv-10018-AB (KSx)
16
                    Plaintiff,
17
      vs.                                          THIRD AMENDED COMPLAINT FOR
18                                                 COPYRIGHT INFRINGEMENT
19    THOMAS BLACK; ANTHONY HAWK; THE
      BERRICS, LLC; DOES 1-10,        DEMAND FOR JURY TRIAL
20
                    Defendants
21

22

23

24

25

26

27

28
                                                 -1-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 2 of 11 Page ID #:113



1               Plaintiff Wesley Humpston, by and through his attorneys, alleges as follows:
2

3
                                         JURISDICTION AND VENUE
4
             1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§ 101 et seq.
5
             2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338 (a) and
6
      (b).
7

8            3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(b), (c) and 1400(a) in

9     that this is the judicial district in which a substantial part of the acts and omissions giving rise to
10    the claims occurred, and this is the judicial district in which Defendant Thomas Black resides,
11
      and Defendant The Berrics, LLC has an established place of business.
12

13
                                                  THE PARTIES
14
             4. Plaintiff Wesley Humpston is an individual who resides in the Southern District of
15

16
      California.

17           5. Defendant Thomas “Jack” Black (hereinafter Jack Black) is an individual who Plaintiff is

18    informed and believes resides in the Central District of California.
19           6. Defendant Anthony “Tony” Hawk (hereinafter Tony Hawk) is an individual who Plaintiff
20
      is informed and believes resides in the Southern District of California.
21
             7. Defendant The Berrics, LLC is a California limited liability company with its principal
22
      place of business located at 2535A E 12th Street in Los Angeles, in the Central District of
23
      California.
24

25
             8. The true names and capacities of Defendants Does 1 through 10 are presently unknown to

26    Plaintiff, who therefore sues them by such fictitious names. Plaintiff is informed and believes

27    that each of the fictitiously named defendants is responsible in some capacity for matters herein
28
                                                         -2-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 3 of 11 Page ID #:114



1
      alleged. Plaintiff will amend this complaint to state the true names and capacities of Does 1
2
      through 10 when they are ascertained.
3

4

5
                                            BACKGROUND FACTS

6         9. Plaintiff is a graphic artist who has been designing skateboard art since 1975. Due to his

7     iconic, original, artistic style, and the fact that he was the first artist to use a skateboard as a
8     canvas for graphic artistic expression, Plaintiff earned the reputation as “The Godfather of
9
      Skateboard Art” among his peers and within the skateboard community at large. Plaintiff and his
10
      artwork have been featured in books, magazines, and documentary movies exploring the use of
11
      skateboards as a medium for graphic art.
12
          10. In 1976, Plaintiff entered into a limited licensing deal with Dogtown Skateboards, a
13

14    skateboard shop located in Southern California, which allowed Dogtown to sell and distribute

15    Plaintiff’s unaltered art on skateboards. As one of the original skateboard brands to see

16    commercial success, Dogtown Skateboards leaned heavily on Plaintiff’s art to successfully
17    market its brand and sell its products. Now, almost fifty years later, Dogtown Skateboards is
18
      known within the skateboard community and among skateboarding historians, as the seminal
19
      brand that helped jumpstart a multibillion-dollar industry.
20
          11. Beginning in the late 1990s, skateboards featuring Plaintiff’s original art became highly
21
      valuable to collectors looking to claim their piece of skateboarding history. As skateboarding
22

23    grew more popular as a sport and a culture in the 2000s and beyond, skateboards featuring

24    Plaintiff’s art saw renewed interest.
25

26

27

28
                                                          -3-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 4 of 11 Page ID #:115



1
          12. In 2007, Plaintiff sought and obtained a copyright for the “BigFoot Graphic.”, which he
2
      registered under Registration Serial Number VA0001670268 / 2007-12-28, with a date of
3

4
      creation of 1979.

5

6

7                                              BigFoot Graphic
                                                VA0001670268
8

9

10

11

12

13        13. Plaintiff has not entered into any licensing agreements with any parties to use the artwork
14    from the “BigFoot Graphic.” since 2010, and Plaintiff does not currently have any licensing
15
      agreements for any parties to use the artwork.
16
          14. Plaintiff has never given anyone permission to modify or redesign the “BigFoot
17
      Graphic.”, nor has Plaintiff given anyone permission to sell or use such modified art in any
18
      commercial or noncommercial capacity.
19

20
          15. As skateboarding has seen an explosion in popular interest, other industries have sought

21    to capitalize on the massive consumer interest in the sport and its celebrity icons. Most notably,

22    skateboarding video games have been wildly popular, and have helped launch the profile of
23    niche skateboarding athletes, like Defendant Tony Hawk, into superstar celebrity status. Video
24
      game company Activision produces the Tony Hawk series of video games, which has at least 23
25
      different titles for every major video gaming platform, claims some of the best-selling and most
26
      popular video games ever created, and has made its namesake, Defendant Tony Hawk, a fortune
27
      in royalties.
28
                                                       -4-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 5 of 11 Page ID #:116



1
         16. In 2020, Activision sought to continue to capitalize on the popularity of the video game
2
      series, with the latest iteration of the Tony Hawk series, Tony Hawk’s Pro Skater 1+2. One of the
3

4
      features of the new video game is the ability to “unlock” and play as “Officer Dick”, a character

5     played by celebrity actor, Defendant Jack Black. Plaintiff is informed and believes, and thereby

6     alleges that Defendant Jack Black was incentivized monetarily and by increased exposure to his
7     personal brand to appear in the video game and make it as commercially successful as possible.
8
         17. In a series of social media posts and videos created and distributed on Instagram,
9
      Facebook, Twitter, and YouTube from February 23, 2020 through August 28, 2020, which
10
      Plaintiff is informed, believes, and thereby alleges were coordinated to promote the release of the
11
      Tony Hawk’s Pro Skater 1+2 video game, Defendants Tony Hawk, Jack Black, and The Berrics
12

13    prominently feature a skateboard that uses a design containing a clear imitation of Plaintiff’s

14    “BigFoot Graphic”, labeled as such “BigFoot II”, but without Plaintiff’s permission. These social

15    media posts, in part, promote the sale of Jack Black signed editions of the “BigFoot II”
16    skateboards and altogether garnered millions of engagements.
17
         18. Since its release on September 4, 2020, Tony Hawk’s Pro Skater 1+2 has been the fastest
18
      selling game in the history of the video gaming industry.
19

20

21

22

23

24

25

26

27

28
                                                      -5-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 6 of 11 Page ID #:117



1

2

3

4

5

6

7

8

9

10
        Screenshot from an Instagram post from July 28, 2020 made by
11      an account owned by The Berrics featuring Jack Black holding    Screenshot from a Facebook post from May 22,
        the “BigFoot II” skateboard and promoting the sale of signed    2020 showing Jack Black as “Jablinski Games
12      “BigFoot II” skateboards.                                       head honcho” promoting Eric Koston, part
                                                                        owner of The Berrics, kickflipping the “BigFoot
13                                                                      II” skateboard.

14

15

16

17

18

19

20

21

22

23

24
       Screenshot from an Instagram video post made by The Berrics on
25     July 28, 2020, showing Jack Black holding the “BigFoot II”
       skateboard.
26                                                                      Screenshot of a Twitter post made by Tony Hawk on
                                                                        August 28, 2020 featuring the “BigFoot II”
27                                                                      skateboard where Tony Hawk thanks Jack Black for
                                                                        helping him promote the new Tony Hawk Pro Skater
                                                                        1+2 video game.
28
                                                                -6-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 7 of 11 Page ID #:118



1

2

3

4

5

6

7

8

9
                                                              Screenshot of a May 14, 2020 video published on The Berrics
                                                              Youtube channel prominently featuring Jack Black holding
10      Screenshot of a Facebook post made by The             the “BigFoot II” skateboard alongside the original cast of
        Berrics on May 14, 2020, prominently                  the Tony Hawk’s Pro Skater video game.
11      featuring Jack Black holding the “BigFoot II”
        skateboard alongside the original cast of the
12      Tony Hawk’s Pro Skater video game.

13

14                                             FIRST CAUSE OF ACTION

15                                          COPYRIGHT INFRINGEMENT
16       19. Plaintiff repeats, re-alleges, and incorporates by reference as though fully set forth herein,
17
      the allegations contained in all preceding paragraphs of this Complaint.
18
         20. At all times relevant hereto, Plaintiff has been and still is the holder of the exclusive
19
      rights under the Copyright Act of 1976 (17 USC §§ 101 et seq. (“Copyright Act”), and all
20
      amendments thereto) to reproduce, distribute, or license the reproduction and distribution of
21

22    “BigFoot Graphic” described in paragraph 11(a) of this Complaint.

23       21. The “BigFoot Graphic” is an original work created by Plaintiff, copyrightable under the
24    Copyright Act. An application for registration of Plaintiff’s Copyrights in the “BigFoot Graphic”
25
      has been duly filed in the United States Copyright Office, all applicable formalities and notice
26
      requirements under the Copyright Act have been duly complied with, and Plaintiff has thereby
27
      secured and now owns the exclusive right and privilege to enforce its rights in such Copyright.
28
                                                        -7-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 8 of 11 Page ID #:119



1
          22. Plaintiff is informed and believes and thereupon alleges that Defendants used and
2
      displayed in online media a work substantially similar to the “BigFoot Graphic”, of which
3

4
      Plaintiff is the owner of exclusive rights, and have done so without Plaintiff's authorization for

5     sale, license, display, and/or use in the United States and elsewhere.

6         23. Defendants have infringed Plaintiff's exclusive rights in the “BigFoot Graphic” by using
7     and displaying an imitation “BigFoot Graphic” on a skateboard, to wit, the “BigFoot II”
8
      skateboard, in online media and promotional advertising.
9
          24. Plaintiff has never authorized Defendants, by license or otherwise, to use or display the
10
      “BigFoot Graphic”, or any imitation thereof, in any way.
11
          25. Each infringing use of the “BigFoot Graphic” or any imitation thereof, as well as the
12

13    threat of continuing the same, constitutes a separate claim against Defendants under the

14    Copyright Act.

15        26. Defendants have realized unlawful and unjust profits from the unauthorized and illegal
16    display and use of the “BigFoot II” skateboard in online media and promotional material insofar
17
      as such illegal and unauthorized use aided in the promotion and sale of the new Tony Hawk 1 + 2
18
      video game from which Defendant Tony Hawk stands to benefit financially, generated social
19
      media engagement and, where monetized, advertisement revenue for all named Defendants, and
20
      generated retail sales revenue from purchases of Jack Black-signed “BigFoot II” boards through
21

22    The Berrics Canteen skate shop from which Defendant The Berrics ostensibly stands to benefit

23    financially. As such, Plaintiff is entitled to disgorgement of Defendants’ profits directly and
24    indirectly attributable to Defendants’ infringement of the BigFoot Graphic in an amount to be
25
      established at trial.
26
          27. Defendants have continued to infringe said Copyrights in the “BigFoot Graphic”, and
27
      unless temporarily, preliminarily, and permanently enjoined by Order of this Court, will continue
28
                                                       -8-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 9 of 11 Page ID #:120



1
      to infringe said Copyrights, all to Plaintiff's irreparable injury. As a result of Defendants’ acts of
2
      infringement, Plaintiff is without an adequate remedy at law in that the full extent of damage
3

4
      may be difficult to wholly quantify.

5         28. Defendants have committed and continue to commit all of the aforesaid acts of

6     infringement deliberately, willfully, intentionally, and without regard to Plaintiff's proprietary
7     rights.
8

9

10

11

12

13                                         PRAYER FOR RELIEF

14    WHEREFORE, Plaintiff prays for relief as follows:

15        1. For an Order enjoining Defendants, their officers, agents, employees, and those acting in
16    concert or conspiracy with them, temporarily during the pendency of this action and permanently
17
      thereafter from infringing, or contributing to, or participating in the infringement by others, of
18
      the copyrights held by Plaintiff in any way;
19
          2. That Defendants be required to account for and pay Plaintiff the actual damages suffered
20
      by Plaintiff as a result of the infringement and any profits of the Defendants attributable to the
21

22    infringement of Plaintiff’s copyright or exclusive rights under copyright and to pay such

23    damages to Plaintiff as to this Court shall appear just and proper within the provisions of the
24    Copyright Act, or, in the alternative, at Plaintiff’s election, statutory damages for infringement of
25
      each separate copyright as set forth in 17 U.S.C. § 504;
26
          3. For an award of costs under 17 U.S.C. § 505 or as otherwise provided by law;
27
          4. For an award of attorneys’ fees as provided by 17 U.S.C. § 505;
28
                                                        -9-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 10 of 11 Page ID #:121



1
         5. For an award of pre-judgment and post-judgment interest as determined by law;
2
         6. For other such relief as the court deems just and proper.
3

4
      Dated: March 21, 2021                                Respectfully Submitted,
5
                                                           ZHEN LAW FIRM
6

7
                                                           By: /s/ Chris J. Zhen
8                                                          Chris J. Zhen
9

10                                                         By: /s/ Hogan Ganschow
                                                           Hogan Ganschow
11
                                                           Attorneys for Plaintiff Wesley Humpston
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -10-
     Case 2:20-cv-10018-AB-SK Document 35 Filed 03/23/21 Page 11 of 11 Page ID #:122



1
                                     DEMAND FOR JURY TRIAL
2
             Plaintiff Wesley Humpston hereby demands a jury trial pursuant to Federal Rule of Civil
3

4
      Procedure 38.

5
      Dated: March 21, 2021                               Respectfully Submitted,
6

7                                                         ZHEN LAW FIRM

8

9                                                         By: /s/ Chris J. Zhen
10                                                        Chris J. Zhen

11

12

13                                                        By: /s/ Hogan Ganschow
                                                          Hogan Ganschow
14

15                                                        Attorneys for Plaintiff Wesley Humpston
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -11-
